Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s response from 11/15/2021 is acknowledged.  


Claim Rejections - 35 USC § 112

	In view of Applicant’s claim amendments, this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103

Applicant’s arguments have been carefully considered, but have not been found to be persuasive.  The gist of Applicant’s arguments is that Gross is not available as a prior art reference.  Applicant has made the following arguments:

    PNG
    media_image1.png
    111
    633
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    324
    627
    media_image2.png
    Greyscale

In response, Applicant has presented no evidence, whatsoever, of “any embargo”, and lack of public access.  There are no documents discussed, or attached, which refer to any embargo, and any lack of public access to the Gross dissertation whatsoever.  There is a single piece of “evidence”, which Applicant has attached of record.  Applicant has not even discussed it directly in the above response, so as to provide a clear indication of how Applicant interprets it to be in response to Applicant’s position.  Specifically, Applicant provides an Abstract from “BYU ScholarsArchive (https//scholarsarchive.buy.edu)” of the Gross dissertation, and it lists two dates on its face.  “Date Submitted 2014-07-01” and “Release Date: October 2017” (attached).  

    PNG
    media_image3.png
    812
    708
    media_image3.png
    Greyscale

But what “release date” is is completely up for grabs.  Again, Applicant has provided no evidence whatsoever of any purported “embargo”, and lack of public accessibility of the reference.  Certainly, questions remain whether the so-called “release date” refers perhaps to a date of digital scanning in the ScholarsArchive, or to date of a creation of a database, a later date of entry in an archive, which was continually built, etc.  Either way, Applicant has not met its burden of establishing by way of evidence that the public accessibility date is not July 2014.  Even assuming, arguendo, that a later database was created, which entered the Gross dissertation at a later date, this does not establish whatsoever that the general practice of placing a hard copy of the dissertation in the library was not followed.  In this regard, Applicant is also reminded of the law, which provides that even a single copy of a doctoral dissertation in a library is considered public accessibility.  “A doctoral thesis indexed and shelved in a library is sufficiently accessible to the public to constitute prior art as a "printed publication." In re Hall, 781 F.2d 897, 228 USPQ 453 (Fed. Cir. 1986).”  MPEP 2128.01.
The Gross reference itself lists it with a date “2014-07-01”:

    PNG
    media_image4.png
    409
    653
    media_image4.png
    Greyscale


A search on the BYU ScholarsArchive site for the Gross dissertation also returns it listed with a date “07/2014”.  https://scholarsarchive.byu.edu/do/search/?q=gross%20Discovery%20of%20an%20Allosteric%20Site%20on%20Furin%20&start=0&context=5760968&facet=

    PNG
    media_image5.png
    682
    1011
    media_image5.png
    Greyscale

See https://scholarsarchive.byu.edu/do/search/?q=gross%20Discovery%20of%20an%20Allosteric%20Site%20on%20Furin%20&start=0&context=5760968&facet=

Even Applicant’s own IDS lists it with a date “July 2014”.

    PNG
    media_image6.png
    515
    685
    media_image6.png
    Greyscale


In sum, Applicant has not met its burden to establish with evidence a later date for the Gross reference.  Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2145.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
For the above reasons, the rejection is still deemed to be proper and is maintained.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 12-18 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew J. Gross, Ph.D. dissertation, Discovery of an Allosteric Site on Furin contributing to Potent Inhibition: A Promising Therapeutic for the Anemia of Chronic Inflammation, Brigham Young University, Department of Chemistry and Biochemistry, July 2014, 218 pages (“Gross”, of record), and further in view of Agarwal et al, Anemia of chronic disease (anemia of inflammation), Acta Haematol 2009;122:103–108 (“Agarwal”).
As a way of background, Gross discloses in the Abstract:

    PNG
    media_image7.png
    564
    639
    media_image7.png
    Greyscale

Gross discloses a method of treatment (inhibition of development or progression) of anemia in chronic inflammation in a subject, comprising selecting a subject who suffers from or is at risk of developing anemia (animal model of anemia of chronic inflammation) and with elevated serum hepcidin levels, and reducing anemia of the subject by administering to the subject an effective amount of a pharmaceutical composition comprising a small molecule (HIV protease inhibitor (“PI”), nelfinavir), wherein the protease inhibitor reduces the activity of furin. (Abstract, pp.163-190).
Gross also discloses a method for inhibiting development or progression of a disorder having a propensity to cause anemia (for example, in case of Alzheimer's disease, Ebola virus, chronic inflammation of e.g. kidney disease, etc.), comprising inhibiting protease activity of furin and decreasing the levels of serum hepcidin in the subject. (Abstract, pp.1-8,163-191).
Gross discloses that the protease inhibitors bind to an allosteric site of furin, and that such protease inhibitors include nelfinavir as the sole active ingredient of the pharmaceutical composition, and wherein the pharmaceutical composition does not comprise an antibody. Gross also discloses treating with nelfinavir and ritonavir. (Title, Abstract, pp. 169-170, 179).
Gross further discloses characterizing the hemoglobin content and the elevated serum hepcidin levels in the treated animals as compared to control in g/dL and in ng/mL, respectively, in view of which it would have been further obvious to one of skill in the art to characterize these values in a human subject as well, per Applicant’s claim 14. (pp. 183-185; 121-149).
Gross discloses lengthy discussions on the role of iron at multiple places throughout the disclosure, to include by way of measurements and a showing that total iron content in serum is significantly decreased in inflamed animals compared to healthy and PI treated healthy.  (See, e.g., p. 181-182).  But Gross does not explicitly disclose a pharmaceutical composition further comprising an iron compound, such as per Applicant’s claims 15 and 16.
Agarwal discloses that anemia of chronic disease (ACD) is mediated by inflammatory cytokines and is characterized by low serum iron (hypoferremia) and often increased reticuloendothelial stores of iron. Hepcidin is the master regulator of iron homeostasis and its synthesis is inhibited by iron deficiency and stimulated by inflammation. The serum hepcidin level is useful in identifying iron deficiency in patients with ACD. Successful treatment of the underlying disease improves ACD. If that is not possible and if anemia is symptomatic, treatment with erythropoietic agents, supplemented with iron (oral or intravenous) if necessary, is helpful in many cases. (p. 106, col. 1- p. 107, col. 2).
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Gross and Agarwal in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so, because both of Applicant’s claimed agents- PI and iron compounds and/or erythropoietin are known in the art for treating ACI.  Motivation to do add iron compounds is found in both Gross itself, which discloses that iron deficiency is found in ACI, and Agarwal, which confirms the same, and further points that erythropoietin and iron supplementation is a part of the treatment regimen of ACI.  Accordingly, the skilled artisan would have been motivated to maximize treatment efficacy by more fully treating with agents, both known to improve various aspects of ACI.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627